Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00053-CV

                                      Roy WATTERS,
                                         Appellant

                                              v.

                             Mike LOPEZ and Tiffany Liesman,
                                      Appellees

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 16616B
                          Honorable Rex Emerson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss this
appeal is GRANTED, and the appeal is DISMISSED. Costs of the appeal are taxed against
appellant.

       SIGNED March 21, 2018.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice